DETAILED ACTION
Status of the Application
	This Corrected Notice of Allowance supplements the Notice of Allowance mailed 02/15/2022.  In this Corrected Notice of Allowance, the Information Disclosure Statement dated 03/15/2022 has been considered (see below).  With the Examiner’s Amendment dated 01/07/2022, claims 24-35 have been allowed.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 03/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement has been considered by the Examiner.  Please see attached initialed PTO-1449 form.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:  while the closest prior art of record, O’ Day and Gorlick, review numerous drugs and approaches for treating osteosarcoma, including a treatment using the combination of gemcitabine and docetaxel, O’ Day and Gorlick do not teach or fairy suggest the treatment of a subject having cancer induced bone disease or primary bone cancer with a gemcitabine-ibandronate conjugate in combination with docetaxel at the claimed ratios.  Also, while the other prior art of record, Navid et al., presents clinical data for the use of gemcitabine and docetaxel in combination in the treatment of osteosarcomas, and Zinnen (cited in Applicants’ IDS dated 01/14/2022) suggests that a gemcitabine-at the claimed ratios in targeting and treating cancer induced bone disease or primary bone cancer.  The Zimmer Declaration and Example 1 in the instant specification provides persuasive evidence that a gemcitabine-ibandronate conjugate in combination with docetaxel at the claimed ratios, when administered to a subject having cancer induced bone disease or primary bone cancer, was unexpectedly effective in achieving tumor reduction, increased survival, and protection from bone destruction in the subject.
	Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 24-35 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDEEP SINGH/Examiner, Art Unit 1615   

/HASAN S AHMED/Primary Examiner, Art Unit 1615